DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 31-50 are pending in the application. No newly added or canceled claims are presented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 1,547,879 hereinafter referred to as Lambert in view of US Patent 8,771,213 hereinafter referred to as Wens. Lambert disclosed a method of protecting a person’s feet while lying in bed in a supine position  on a surface of a bed (see fig. 4), said method including: providing a foot support 1, said unitary foot support having a wall, a bottom surface, and a top surface, said person’s feet remaining resting directly on said surface of said bed while said foot support is placed on said surface of said bed; and draping bedding over said top surface of said unitary foot support, thereby covering said open top of said space (see fig. 4). However does not disclose a unitary foot support, said unitary foot support having a wall, a bottom surface, and a top surface, said wall enclosing a space on three sides, said wall defining an opening on a fourth side, said wall defining an open top of said space, and said wall defining an open bottom of said space; placing said unitary foot support on said surface of said bed so that said person’s feet are disposed within said space with said person’s legs extending through said opening on said fourth side, said person’s feet remaining resting on said surface. 
Wens disclosed a method of protecting a person’s feet while lying in bed in a supine position  on a surface of a bed (see fig. 9), said method including: providing a unitary foot support 2 (see fig. 1, 2, 4), said unitary foot support having a wall 3, 4, a bottom surface, and a top surface, said wall enclosing a space on three sides, said wall defining an opening on a fourth side, said wall defining an open top of said space, and said wall defining an open bottom of said space; placing said unitary foot support on said surface of said bed so that said person’s feet are disposed within said space with said person’s legs extending through said opening on said fourth side, said person’s feet remaining resting on said surface of said bed while said unitary foot support is placed on said surface of said bed; and draping bedding over said top surface of said unitary foot support, thereby covering said open top of said space (see fig. 9). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Lambert to be a unitary foot support having a wall, a bottom surface, and a top surface, said wall enclosing a space on three sides, said wall defining an opening on a fourth side, said wall defining an open top of said space, and said wall defining an open bottom of said space; placing said unitary foot support on said surface of said bed so that said person’s feet are disposed within said space with said person’s legs extending through said opening on said fourth side as taught by Wens. Such a modification would improve the apparatus and method if use of said apparatus by allowing for protection at the sides of the feet. Such a modification would yield expected results. 
Re-Claim 32
Lambert as modified by Wens discloses, 
wherein: said wall includes a first lateral side having a first interior surface facing said space; said wall includes a second lateral side having a second interior surface facing said space and facing said first interior surface; said wall includes a back side coupling said first lateral side and said second lateral side, said back side having a third interior surface facing said space and facing said opening on said fourth side; said method of protecting said person’s feet additionally includes positioning a first one of said person’s feet adjacent said first interior surface; and said method of protecting said person’s feet additionally includes positioning a second one of said person’s feet adjacent said second interior surface.
Re-Claim 33
Lambert as modified by Wens discloses 
wherein: said first interior surface faces partially upward (see fig. 5, 7 and 9-10); said second interior surface faces partially upward (see fig. 5, 7 and 9-10); said method of protecting said person’s feet additionally includes resting said first one of said person’s feet against said first interior surface; and said method of protecting said person’s feet additionally includes resting said second one of said person’s feet adjacent said second interior surface.
Re-Claim 34
Lambert as modified by Wens discloses 
wherein said first interior surface and said second interior surface are planar surfaces.
Re-Claim 35 
Lambert as modified by Wens discloses, 
wherein said third interior surface is a planar surface.
Re-Claim 36 
Lambert as modified by Wens discloses,
wherein: said first lateral side of said wall has a first exterior surface facing away from said space in a partially upward direction; and said second lateral side of said wall has a second exterior surface facing away from said Space in a partially upward direction.
Re-Claim 37
	Lambert as modified by Wens discloses,  
wherein: said third interior surface faces partially upward; and said method of protecting said person’s feet additionally includes resting bottoms of said person’s feet against said third interior surface.
Re-Claim 38 
	Lambert as modified by Wens discloses,  
wherein: said first lateral side of said wall has a first exterior surface facing away from said space in a partially upward direction; said second lateral side of said wall has a second exterior surface facing away from said space in a partially upward direction; and said back side of said wall includes a third exterior surface facing away from said space in a partially upward direction.
Re-Claim 39
	Lambert as modified by Wens discloses,  
wherein: said first lateral side of said wall has a bottom width defined by the shortest distance between said first interior surface and said first exterior surface at said bottom surface of said wall; said first lateral side of said wall has a top width defined by the shortest distance between said first interior surface and said first exterior surface at said top surface of said wall; said bottom width of said first lateral side of said wall is greater than said top width of said first lateral side of said wall; said second lateral side of said wall has a bottom width defined by the shortest distance between said second interior surface and said second exterior surface at said bottom surface of said wall; said second lateral side of said wall has a top width defined by the shortest distance between said second interior surface and said second exterior surface at said top surface of said wall; said bottom width of said second lateral side of said wall is greater than said top width of said second lateral side of said wall; said back side of said wall has a bottom width defined by the shortest distance between said third interior surface and said third exterior surface at said bottom surface of said wall, said back side of said wall has a top width defined by the shortest distance between said third interior surface and said third exterior surface at said top surface of said wall; and said bottom width of said back side of said wall is greater than said top width of said back side of said wall.
Re-Claim 40
Lambert as modified by Wens discloses,
wherein: said first lateral side and said second lateral side are oriented parallel with respect to one another; and said back side is oriented perpendicular to said first lateral side and said second lateral side.

Claim(s) 41-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert as modified by US Patent 6,845,534 hereinafter referred to as Huang. Lambert discloses a foot support device 1 comprising: a unitary body having a wall, a bottom surface, and a top surface. However does not disclose said wall enclosing a space on three sides, said wall defining an opening on a fourth side, said wall defining an open top of said space, and said wall defining an open bottom of said space; and wherein said wall includes a first lateral side having a first interior surface facing said space; said wall includes a second lateral side having a second interior surface facing said space and facing said first interior surface; said wall includes a back side coupling said first lateral side and said second lateral side, said back side having a third interior surface facing said space and facing said opening on said fourth side said third interior surface includes a first portion, a second portion, and a third portion, said first portion being disposed adjacent said first lateral side, said second portion being disposed adjacent said second lateral side, and said third portion extending from said first portion to said second portion; the shortest distance between said third portion and said opening is substantially equal to the shortest distance between said first portion and said opening; and the shortest distance between said third portion and said opening is substantially equal to the shortest distance between said second portion and said opening.
Huang teaches a support device 10 with walls 101, 102, said wall enclosing a space 13 on three sides, said wall defining an opening on a fourth side, said wall defining an open top of said space, and said wall defining an open bottom of said space; and wherein said wall includes a first lateral side having a first interior surface facing said space; said wall includes a second lateral side having a second interior surface facing said space and facing said first interior surface; said wall includes a back side coupling said first lateral side and said second lateral side, said back side having a third interior surface facing said space and facing said opening on said fourth [[side]] side said third interior surface includes a first portion, a second portion, and a third portion, said first portion being disposed adjacent said first lateral side, said second portion being disposed adjacent said second lateral side, and said third portion extending from said first portion to said second portion; the shortest distance between said third portion and said opening is substantially equal to the shortest distance between said first portion and said opening; and the shortest distance between said third portion and said opening is substantially equal to the shortest distance between said second portion and said opening.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Lambert to be a unitary foot support having a wall, a bottom surface, and a top surface, said wall enclosing a space on three sides, said wall defining an opening on a fourth side as taught by Huang. Such a modification would improve the apparatus by allowing for protection at the sides of the body part being protected. Such a modification would yield expected results. 

Re-Claim 41
Lambert as modified by Huang discloses,
a foot support device comprising: a unitary body 2 having a wall 3, 4, a bottom surface, and a top surface, said wall enclosing a space on three sides, said wall defining an opening on a fourth side, said wall defining an open top of said space, and said wall defining an open bottom (see fig. 2 & 4) of said space; and wherein said wall includes a first lateral side having a first interior surface facing said space; said wall includes a second lateral side having a second interior surface facing said space and facing said first interior surface; said wall includes a back side coupling said first lateral side and said second lateral side, said back side having a third interior surface facing said space and facing said opening on said fourth side.
Re-Claim 42 
Lambert as modified by Huang discloses,
wherein: said first interior surface faces partially upward; and said second interior surface faces partially upward.
Re-Claim 43
Lambert as modified by Huang discloses,
wherein said first interior surface and said second interior surface are planar surfaces.
Re-Claim 44 
Lambert as modified by Huang discloses,
wherein said third interior surface is a planar surface.
Re-Claim 45
Lambert as modified by Huang discloses,
wherein: said first lateral side of said wall has a first exterior surface facing away from said space in a partially upward direction; and said second lateral side of said wall has a second exterior surface facing away from said space in a partially upward direction; 
Re-Claim 46
Lambert as modified by Huang discloses,
wherein said third interior surface faces partially upward.
Re-Claim 47
Lambert as modified by Huang discloses,
wherein: said first lateral side of said wall has a first exterior surface facing away from said space in a partially upward direction; said second lateral side of said wall has a second exterior surface facing away from said space in a partially upward direction; and said back side of said wall includes a third exterior surface facing away from said space in a partially upward direction.
Re-Claim 48 
Lambert as modified by Huang discloses,
wherein: said first lateral side of said wall has a bottom width defined by the shortest distance between said first interior surface and said first exterior surface at said bottom surface of said wall; said first lateral side of said wall has a top width defined by the shortest distance between said first interior surface and said first exterior surface at said top surface of said wall; said bottom width of said first lateral side of said wall is greater than said top width of said first lateral side of said wall; said second lateral side of said wall has a bottom width defined by the shortest distance between said second interior surface and said second exterior surface at said bottom surface of said wall; said second lateral side of said wall has a top width defined by the shortest distance between said second interior surface and said second exterior surface at said top surface of said wall; said bottom width of said second lateral side of said wall is greater than said top width of said second lateral side of said wall; said back side of said wall has a bottom width defined by the shortest distance between said third interior surface and said third exterior surface at said bottom surface of said wall; said back side of said wall has a top width defined by the shortest distance between said third interior surface and said third exterior surface at said top surface of said wall; and said bottom width of said back side of said wall is greater than said top width of said back side of said wall.
Re-Claim 49
Lambert as modified by Huang discloses,
wherein: said first lateral side and said second lateral side are oriented parallel with respect to one another; and said back side is oriented perpendicular to said first lateral side and said second lateral side.
Re-Claim 50
Lambert as modified by Huang discloses the claimed invention. Wherein it would have been an obvious matter of design choice to select the shape of the first interior surface said second interior surface; and said third interior surface to be trapezoidal, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the sides is of another shape, such as trapezium or triangular.  Overall, applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 31-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached notice of references cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU A ADEBOYEJO/
Examiner, Art Unit 3673            

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673